Citation Nr: 1032277	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-26 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
including as secondary to right knee disability.

2.  Entitlement to an increased rating for service-connected 
right knee disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
In that decision, the RO awarded a 10 percent rating for service-
connected right knee disability that had previously been 
characterized as limitation of motion.  In an August 2007 rating 
decision pursuant to the claim on appeal, the RO awarded an 
increased rating of 20 percent for the Veteran's service-
connected disability, which was characterized as degenerative 
joint disease of the right knee.  In the March 2006 rating 
decision, the RO also denied the Veteran's claim for service 
connection for a left knee disorder.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A left knee disorder is not attributable to the Veteran's 
period of military service; arthritis was not shown within a year 
of service, and left knee disability has not been caused or made 
worse by right knee disability.

2.  The Veteran's service-connected right knee disability is 
manifested by subjective complaints of pain on motion; objective 
findings reflect disability tantamount to motion limited to no 
worse than 100 degrees of flexion with full extension when 
functional loss due to pain is taken into consideration. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service; arthritis of the left knee may not be 
presumed to have been incurred in service, and left knee 
disability is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009); 38 C.F.R. § 3.310 (2006).

2.  The criteria for a rating in excess of 20 percent for right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claims 
on appeal has been accomplished.

Through January 2006 and December 2006 notice letters, the RO 
notified the Veteran of the information and evidence needed to 
substantiate his claims.  Thereafter, the Veteran was afforded 
the opportunity to respond.  In addition, the Veteran was 
provided notice concerning the assignment of rating criteria and 
effective dates via the December 2006 notice letter.  Hence, the 
Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claims, and 
has been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the January 2006 and December 2006 
notice letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2006 and 
December 2006 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In addition, the Veteran was given the 
opportunity to respond following the January 2006 and December 
2006 notice letters.  

The Board also points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  The Veteran's 
post-service treatment records from the VA Central Iowa Health 
Care System have been associated with the file.  In addition, the 
Veteran was provided VA medical examinations in February 2006, 
August 2007, and March 2009; reports of those examinations have 
been associated with the claims file.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate as 
they are predicated on consideration of all of the pertinent 
evidence of record, to include the statements of the Veteran and 
his representative, and reflect that the examiners conducted full 
physical examination of the Veteran, including information 
necessary to apply the pertinent rating criteria.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further 
been given the opportunity to submit evidence; he and his 
representative have provided written argument in support of his 
appeal.  Otherwise, neither the Veteran nor his representative 
has identified, and the record does not indicate, existing 
records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required by 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran is seeking service connection for a left knee 
disorder.  The Board notes initially that the RO initially 
adjudicated the claim on a direct basis.  However, in a December 
2006 hearing before a decision review officer at the RO, the 
Veteran's representative contended that the Veteran's claimed 
left knee disorder was secondary to his degenerative joint 
disease of right knee, for which he had been granted service 
connection.  The Board will thus consider both theories of 
entitlement in its analysis of the Veteran's claim for service 
connection for a left knee disorder.  The Veteran further 
contends that his service-connected degenerative joint disease of 
the right knee is more disabling than reflected by the 20 percent 
rating assigned.  

Relevant evidence consists of the Veteran's service treatment 
records as well as records of post-service treatment the Veteran 
has received at the VA Central Iowa Health Care System.  The 
Veteran has also undergone VA examinations in February 2006, 
August 2007, and March 2009.  Review of the Veteran's service 
treatment records reflects that he was treated in July 1952 for 
an injury to his right leg and knee, which occurred when he was 
pinned against his truck by an errant railroad carriage.  
However, no mention is made in the record of any injury to or 
complaints relating to his left knee during service.  At his May 
1953 separation medical examination, the Veteran was found to 
have a normal musculoskeletal system with normal lower 
extremities bilaterally.  Post-service records from 1953 reflect 
that the Veteran complained at that time of pain in his right 
knee following an in-service injury to the right leg.  The 
Veteran was not noted to complain of pain or other problems with 
the left knee, and he was found to have a normal left knee during 
a VA examination at that time.  Records from 1966 reflect that 
the Veteran complained of pain in his knees.  Radiological 
examination revealed normal knees bilaterally.  He was again seen 
in September 2001 for complaints of pain in his right knee.  No 
diagnosis was made at the time; nor was the Veteran noted to 
complain of any problems with his left knee.  Treatment notes 
from the Iowa VA facility further reflect that he sought 
treatment for bilateral knee pain in August 2006, although no 
diagnosis was assigned.  He was radiologically diagnosed with 
"severe arthritis" in his knees in December 2008, although no 
etiological opinion was provided at that time.

Report of the February 2006 VA examination reflects that the 
Veteran complained of constant pain in both knees that often kept 
him from sleeping.  During this examination, the Veteran 
contended that he injured both knees, not just his right knee, in 
the in-service incident that caused his right knee problem.  He 
stated that excessive walking caused flare-ups of pain and 
swelling.  The Veteran further reported that he treated the pain 
with soaks in hot water, but that he did not use pain medication.  
He denied any problems with dislocation or subluxation.  He was 
noted to have a stable but moderately antalgic gait, with normal 
muscle mass, tone, and strength, without fatiguing or lack of 
endurance.  On physical examination, the Veteran was noted to 
have pain to palpitation along the medial joint line bilaterally, 
with severe crepitance bilaterally.  Range-of-motion testing 
revealed flexion of the right knee to 100 degrees and extension 
to 0 degrees without increased pain, although some pain on motion 
was noted throughout the range of motion.  Repetitive motion 
testing did not reveal any further limitation.  The Veteran's 
deep tendon reflexes were diminished.  Radiological evaluation 
revealed degenerative joint disease in the knees.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
knees but opined that the left knee disorder was less likely than 
not related to military service, reasoning that the evidence of 
record did not indicate that the Veteran had injured his left 
knee in service.

Report of the Veteran's August 2007 VA examination reflects that 
the Veteran complained of having initially injured his left knee 
in the incident that also caused his service-connected right knee 
disability.  The Veteran complained of daily knee pain, with 
episodes of giving way.  He reported experiencing flare-ups from 
excessive walking or working in his garden.  He was noted to have 
normal muscle mass, tone, and strength bilaterally, although the 
examiner found the Veteran to be "globally weak bilaterally," 
with some fatigue on repetitive resistance testing.  The 
Veteran's left knee was noted to be tender to palpation.  Range-
of-motion testing found the Veteran to complain of pain 
throughout the range of motion and to have flexion in the left 
knee to 110 degrees and in the right knee to 115 degrees without 
increased pain.  Extension was to 0 degrees bilaterally without 
increased pain.  The examiner diagnosed the Veteran with 
degenerative joint disease of the knees and found that there was 
no evidence that the Veteran's left knee disability was 
etiologically related to his service-connected right knee 
disability.  In so finding, the examiner noted, first, that the 
Veteran's service treatment records did not record an injury to 
the left knee during service; he further pointed out that recent 
medical journal studies had not found any evidence to indicate 
that arthritis is affected by mal-alignment of a joint.  The 
examiner concluded that the Veteran's left knee degenerative 
joint disease "likely would be present irrespective of" the 
Veteran's right knee injury or any in-service left knee injury.

Report of the Veteran's March 2009 VA examination reflects that 
the examiner acknowledged the Veteran's in-service right leg 
injury but found "no service injury" to have occurred to the 
Veteran's left leg or knee.  The Veteran complained of pain in 
both knees, with occasional giving way upon walking.  The Veteran 
further reported experiencing increased pain at night and with 
extended activity, as well as some swelling.  Range-of-motion 
testing found the Veteran to complain of pain throughout the 
range of motion and to have flexion in the knee to 110 degrees 
bilaterally without increased pain.  Extension was to 0 degrees 
bilaterally without increased pain.  The examiner found 
tenderness to the medial aspect of the knee as well as atrophy of 
the right thigh muscle.  The Veteran's neurologic testing was 
grossly normal, but the Veteran did not perform heel-and-toe walk 
testing due to his fear of falling.  Radiological examination 
revealed severe osteoarthritis of the knees bilaterally.

In addition to the medical evidence, the Veteran has submitted 
multiple statements in support of his claims.  In particular, the 
Veteran contended at his December 2006 hearing before a decision 
review officer at the RO that he suffered from pain and weakness 
in his knees.  At that time, the Veteran also contended that he 
initially injured his left knee along with his right when he was 
struck by a railroad car in service.  The Veteran's 
representative has also contended, in a June 2010 informal 
hearing presentation, that the Veteran should be granted a higher 
evaluation based on extra-schedular evaluation.



A.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2009).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  This includes a 
disability made chronically worse by service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not previously been VA's practice, which strongly 
suggests that the change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claim.  
The Board notes in particular that the Veteran's claimed 1952 in-
service injury, on which the Veteran blames his current left knee 
disability, was not noted in his service treatment records, which 
note only an injury for the Veteran's right leg and knee.  The 
Veteran did not receive any documented treatment at the time for 
his claimed knee injury, and subsequent treatment records and 
examinations reflect no residuals of any left knee injury.  In 
fact, the Veteran was not seen for complaints of pain or other 
problems with the left knee at any time during service.  Further, 
subsequently prepared reports of medical examination and history 
were negative as to any problems with the knee; the Veteran was 
found to have a normal musculoskeletal system and normal 
bilateral lower extremities at his May 1953 separation medical 
examination.  The Veteran did not seek treatment for any problems 
with the knee until many years after his separation from service.  
The August 2007 VA examiner's opinion supports the conclusion 
that the Veteran does not now have disability due to injury in 
service.  Additionally, arthritis was not shown within a year of 
the Veteran's separation from active military service.  38 C.F.R. 
§§ 3.307, 3.309.

The Board concedes that the Veteran's current treatment records 
and VA examination confirm a current left knee disability, but 
concludes that there is no competent medical evidence relating 
that disorder to service, or to his right knee disability.  No 
complaints or findings of knee disability were noted at the time 
of the Veteran's separation in May 1953.  Records of the 
Veteran's post-service treatment reflect further that, with the 
one exception of a 1966 treatment visit at which he complained of 
knee pain but was found to have normal knees, the Veteran did not 
seek treatment for or reference any knee problems for more than 
50 years following his separation from service.  When examined 
for separation from service, the Veteran was found to have a 
normal musculoskeletal system, and no problems with his joints 
were noted.  Similarly, the examiner found all the Veteran's 
extremities to be normal.  

The Board acknowledges the Veteran's contention that his current 
left knee disability stems from an in-service injury, at which 
time he also injured his right knee.  However, in concluding that 
the Veteran's current knee disability is not related to his time 
in service, the Board looks in particular to the Veteran's May 
1953 separation examination, at which his musculoskeletal system 
and lower extremities were found to be normal.  Also compelling 
is the lack of complaint at the time of the in-service incident 
and the August 2007 VA examiner's conclusion that the evidence of 
record, along with physical examination, does not support a 
finding that Veteran's current left knee disability is due to in-
service injury.  For all these reasons, the Board finds that the 
Veteran's statements that he has had problems since service are 
not credible.  Even when he filed a claim in June 1953, he 
identified his right leg only.  This strongly suggests that he in 
fact did not injury the left leg during service, which conclusion 
is supported by the evidence described above.

The Board notes that the Veteran has stated in multiple 
submissions to VA, as well as at his December 2006 hearing before 
a decision review officer at the RO, that he suffered an injury 
to his left knee while in service and that his knee has given him 
problems since that time.  In this regard, the Board notes, 
first, that it does not question that the Veteran experienced an 
incident in which he was pinned between a railroad car and a 
truck while in service.  Nor does the Board question that he 
presently suffers from a left knee disability.  However, in order 
for the Veteran's claim to be granted, the record must contain 
persuasive medical evidence linking the present disorder to 
service.  Here, the medical evidence does not lead to a 
conclusion of service connection.  Indeed, as noted above, the 
weight of the evidence supports the findings of the August 2007 
VA examiner, who offers an unfavorable opinion as to any 
relationship between any current left knee disability and 
service.  Relevant law and regulations do not provide for the 
grant of service connection in the absence of competent evidence 
linking the current disability to service.  The Board is 
satisfied that the VA examiner's opinion is adequate for deciding 
this appeal.  Because this opinion is not controverted by any 
probative medical evidence of record, in light of the foregoing 
analysis and the underlying facts, the Veteran's service 
connection claim for left knee degenerative joint disease on a 
direct basis must be denied.

Because the question of whether a disability such as degenerative 
joint disease of the left knee is related to another disorder 
such as degenerative joint disease of the right knee is a medical 
question requiring expertise, the Board relies upon the August 
2007 VA examiner's opinion in making its determination.  The 
examination report reflects that the examiner comprehensively 
examined the Veteran's claims file and understood the medical 
questions asked by the originating agency.  Additionally, the 
examiner offered a rationale for his opinion that the Veteran's 
left knee disorder is less likely than not related to his 
service-connected degenerative joint disease of the right knee, 
relying on the examination and his medical expertise in 
concluding that any connection between his left knee disorder and 
his service-connected right knee disability was doubtful.  
Specifically, the examiner noted that the Veteran's service 
treatment records disclosed no in-service injury and that his 
current disability-degenerative joint disease of the knee-would 
likely be present whether or not he had incurred an in-service 
injury, and regardless of the state of the Veteran's right knee.  
It was specifically noted that medical studies indicated that the 
arthritis would not be affected by malalignment and arthritis is 
not initiated or advanced by it, indicating that any left knee 
arthritis would not have been caused or made worse by right knee 
malalignment.  Significantly, this opinion is not contradicted by 
any medical evidence of record.  Thus, the Board finds persuasive 
the negative medical opinion provided by the VA examiner in 
August 2007.

The Board thus concludes that the probative evidence of record 
does not link the Veteran's current left knee disorder to service 
or to his service-connected right knee disability.  Therefore, 
the Board concludes that the Veteran's current left knee 
disability is not the result of disease or injury incurred in or 
aggravated by service, and any such disability is not proximately 
due to or the result of a service-connected disability.  The 
claim for service connection for a left knee disability must thus 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Increased Rating

Disability evaluations are determined by comparing a Veteran's 
present symptoms with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA must consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination (to 
include during flare-ups or with repeated use).  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In VA Fast Letter 06-25 
(November 29, 2006), VA's Compensation and Pension Service noted 
that to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive testing 
(to include at least three repetitions) of the joint's range of 
motion, if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 
(September 17, 2004), separate ratings under Diagnostic Code 5260 
and Diagnostic Code 5261 may be assigned for limitation of 
flexion and limitation of extension of a single knee joint.

In its March 2006 rating decision, the RO characterized the 
Veteran's right knee disability as including degenerative joint 
disease, evaluating the disability in accordance with the 
criteria set forth in Diagnostic Codes 5010 and 5003, governing 
arthritis.  38 C.F.R. § 4.71a (2009).  In that decision, the RO 
assigned an initial disability rating of 10 percent for 
degenerative joint disease of the right knee.  In an August 2007 
rating decision, the RO awarded the Veteran a higher rating of 20 
percent for the disability under Diagnostic Codes 5010 and 5003.  
In addition, the RO considered the Veteran's knee disability 
under Diagnostic Code 5260, governing limitation of flexion of 
the leg.  The Board will thus consider the Veteran's service-
connected degenerative joint disease of the right knee under 
Diagnostic Codes 5010 and 5003 as well as criteria that address 
limitation of motion, as required by Diagnostic Code 5003.  

Under Diagnostic Code 5010, arthritis due to trauma is to be 
rated as arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a 
(2009).  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  Furthermore, under 
Diagnostic Code 5003, in the absence of limitation of motion, 
arthritis is rated as 10 percent disabling with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, and 20 percent disabling with X-ray evidence of 
involvement of 2 or more major joints or 2 or more major joint 
groups, with occasional incapacitating exacerbations.  

Under Diagnostic Code 5260, addressing limitation of flexion of 
the knee, a 10 percent disability rating is warranted if flexion 
is limited to 45 degrees, a 20 percent disability rating if 
flexion is limited to 30 degrees, and a 30 percent disability 
rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the knee under 
Diagnostic Code 5261 is rated 10 percent disabling if extension 
is limited to 10 degrees, 20 percent disabling if extension is 
limited to 15 degrees, 30 percent disabling if extension is 
limited to 20 degrees, 40 percent disabling if extension is 
limited to 30 degrees, and 50 percent disabling if extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Upon consideration of the relevant medical evidence, the Board 
does not find that the clinical evidence supports a disability 
rating higher than the 20 percent assigned for the Veteran's 
service-connected right knee disability.  Specifically, the Board 
finds that the clinical evidence does not suggest, even when 
functional loss due to pain is considered, that the Veteran's 
degenerative joint disease of the right knee is so disabling as 
to approximate the level of impairment required for the 
assignment of a rating greater than the 20 percent already 
assigned.  In reaching this decision, the Board observes that 
range-of-motion testing has shown that the Veteran's flexion and 
extension levels do not result in a compensable level of 
disability, even with pain.  As noted above, at February 2006, 
August 2007, and March 2009 VA examinations, the Veteran 
demonstrated flexion limited to no worse than 100 degrees with 
full extension, which does not approximate the compensable levels 
(flexion limited to 45 degrees or extension limited to 10 
degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The Board notes in particular that, 
absent a compensable level of limited motion, the highest rating 
available for arthritis of a major joint such as a knee under 
Diagnostic Code 5003 is 10 percent.  Although the medical 
evidence reflects that the Veteran suffered from pain and 
crepitation on motion of his right knee, there is no evidence to 
suggest that he has had functional losses of his right knee 
tantamount to a compensable level of limited motion at any time 
during the claim period.  Thus, even considering the pain on 
motion noted by the Veteran's VA providers and complained of by 
the Veteran, the Board concludes that the Veteran's degenerative 
joint disease of the right knee is not so disabling as to 
approximate the level of impairment required for assignment of a 
higher rating under the limitation-of-motion criteria for the 
entirety of the claim period.  

In reaching this decision, the Board acknowledges that the 
Veteran has been noted to have pain throughout the ranges of 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010; DeLuca, 8 Vet. App. at 204-7.  As discussed 
above, the functional impact of the Veteran's knee disability has 
been considered by the examiners and when reporting the loss 
experienced by the Veteran there has been no indication that his 
ability to function is limited beyond the limits of motion 
specifically described in the examination reports.  

The Board further finds that a higher rating is not warranted for 
the Veteran's service-connected degenerative joint disease of the 
right knee under any other diagnostic code, at any time during 
the appellate period.  The Board first notes that examiners have 
failed to find any objective evidence of instability or 
subluxation in the Veteran's knee.  Although the Veteran has 
complained of feelings of instability in the knee at his VA 
examinations, no such instability has been noted or reproduced on 
physical examination.  Therefore, the Board does not find that a 
separate rating is warranted on account of lateral instability or 
subluxation.  In so finding, the Board acknowledges that it is 
established that Diagnostic Code 5257 relates to lateral 
instability and subluxation only and may not be used to evaluate 
other symptoms, such as pain or limited motion, which are 
contemplated by other criteria that have been used to assign a 
rating.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  General Counsel precedent opinions provide 
guidance on when separate ratings for knee disability may be 
assigned under the limitation of motion codes in addition to 
ratings under Diagnostic Code 5257 for subluxation or 
instability, suggesting that separate compensable ratings may be 
assigned when limitation of knee motion is compensable or when 
there is radiological evidence of arthritis together with a 
finding of painful motion.  The critical element in permitting 
the assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  As the Veteran's symptoms of pain and flare-ups are 
evaluated as part of his service-connected degenerative joint 
disease of the right knee, discussed above, to also evaluate the 
same symptoms under another set of rating criteria would be 
pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2009).  See 
id.  Consequently, there is no basis for awarding a higher 
schedular rating for this disability, especially when the 
symptoms reported are ones due to degenerative changes as 
explained in the analysis above.

C.  Extra-Schedular Rating

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's right knee disability has reflected 
so exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria, which take into account pain and other functional 
losses in accordance with 38 C.F.R. §§ 4.40, 4.45.  Without 
evidence reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral is not warranted 
for a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  See Thun 
v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to service connection for a left knee disability, 
including as secondary to service-connected right knee 
disability, is denied.

Entitlement to a rating in excess of 20 percent for service-
connected right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


